Case 0:17-cv-60533-JEM Document 237 Entered on FLSD Docket 08/26/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  Fort Lauderdale Division

                      Case Number: 17-cv-60533-MARTINEZ/ORTAZO-REYES

  RODNEY SCOTT PATTERSON,

         Plaintiff,
  vs.

  AMERICAN AIRLINES, INC.,

        Defendant.
  _____________________________________/

                      EXHIBIT LIST FOR EVIDENTIARY HEARING FOR
                         PLAINTIFF, RODNEY SCOTT PATTERSON

   No.    Description                                                           Admitted
   01a    160422 12:49 pm email from RSP to Bercaw re: Neuropsych
          Evaluation
   01b    160422 12:59 Email from RSP to Dr. Bercaw (Patterson_00434)
   01c    160422 320 pm email from WRA to Dr. Bercaw and RSP re
          Unclear if the Report will be sent to WRA
   02     180524 Plaintiffs Privilege Log re Tests Administered by/d
          Communications From Edward L. Bercaw. Ph.D., and Francy
          Nathaly Fonseca, Psy.D
   03     180703 Email from RSP to WRA and YPH @ 7:16 am Transmitting
          May 6, 2016 letter from Dr. Bercaw to Dr. Caddy
   04     180703 Email RSP to YPH @ 1:11 pm re My Union Rep Found
          This In His File
   05     180709 Email from YPH to WRA to JEd @ 4:42 pm forwarding
          RSP email saying “No, I have nothing further”
   06     180709 Email from YPH to MH @ 5:44 pm Transmitting Dr.
          Bercaw Records
   07     180905 2:01 pm email from KC to WRA FW New Fax Message
          from (941)363-0527 on 04/25/2016 at 3:55 pm


aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !    Fort Lauderdale, FL 33301   !   954.462.1983
Case 0:17-cv-60533-JEM Document 237 Entered on FLSD Docket 08/26/2019 Page 2 of 3




   No.   Description                                               Admitted
   08    Composite - Check from A&A to Capsicum, Invoice from
         Capsicum and Email String re Work Performed
   09    190303 Plaintiff’s Withdrawal Notice re Report of
         Neuropsychlogical Assessment by Dr. Kay (DE 160)
   10    Patterson Timeline
   11    Dr. Gary Kay Deposition Excerpts
   12    Dr. Edwin Bercaw Deposition Excerpts
   13    Dr. Jeral Ahtone Deposition Excerpts
   14    Demonstrative and illustrative aids
   15    All matters of which the Court has been asked
         to take judicial notice
   16    All items listed on any other party's exhibit
         list
   17    Impeachment exhibits

   18    Rebuttal exhibits




              - Intentionally Left Blank -
Case 0:17-cv-60533-JEM Document 237 Entered on FLSD Docket 08/26/2019 Page 3 of 3




                                    Certificate of Service

         I HEREBY CERTIFY that this motion has been filed using the ECF system of the

  Southern District of Florida this 26 day of August and thereby served on all counsel or parties of
                                    th




  record and by electronic mail the same day upon the plaintiff, Rodney Scott Patterson, 1092 NW

  39th Terrace, Pembroke Pines, FL 33028, 702-231-0909, aa737drvr@aol.com and Noel Christian

  Pace, Esquire, 206 NW 91st Street, El Portal, Florida 33150-2259, Noel.c.pace.esq@gmail.com.

                                               Respectfully Submitted,

                                               /s/ William R. Amlong
                                               WILLIAM R. AMLONG
                                               Florida Bar No.: 470228
                                               WRAmlong@TheAmlongFirm.com
                                               KAREN COOLMAN AMLONG
                                               Florida Bar No.: 275565
                                               KAmlong@TheAmlongFirm.com

                                               AMLONG & AMLONG, P.A.
                                               500 Northeast Fourth Street, Second Floor
                                               Fort Lauderdale, Florida 33301
                                               (954) 462-1983




                                                                                       Page 3 of 3
